Citation Nr: 1700815	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a recurrent right foot disability, to include a heel (calcaneal) injury and stress fracture residuals.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant and had active service from February 1976 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been received to reopen claims of entitlement to service connection for right heel stress fracture residuals, right knee stress fracture residuals, and left knee stress fracture residuals.  In January 2015, a videoconference hearing was conducted before the undersigned Veterans Law Judge.  The hearing transcript is of record.  In March 2015, the Board found that new and material evidence had been received to reopen claims of entitlement to service connection for a right foot disability and a bilateral knee disability and remanded those issues to the RO for additional development.  

At the January 2015 Board hearing, the Veteran advanced contentions which may be reasonably construed as an informal claim for service connection for a cervical spine disability.  The issue of entitlement to service connection for a cervical spine disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue.  That issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


REMAND

At the hearing on appeal, the Veteran testified that he sustained recurrent right heel injury residuals during basic training while running an obstacle course.  He indicated that he "went over the wall, and when I landed, I twisted my ankle... [and] ended up with both stress fractures in both heels."  Service connection has been established for left heel stress fracture residuals.  

The clinical record suggests that the Veteran may exhibit recurrent right foot trauma residuals.  A June 2011 VA right ankle X-ray study shows findings consistent with "a flattening deformity of the upper calcaneus [heel] which may be congenital or posttraumatic."  Impressions of "congenital versus posttraumatic deformity of the upper calcaneus" and calcaneal spurs were recorded.  The report of an October 2012 VA foot examination shows that the Veteran was diagnosed with right foot posterior and plantar calcaneal spurs.  The examiner concluded that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The VA nurse-practitioner commented that "current findings on the knees and feet are secondary to normal aging:  degenerative joint disease and calcaneal spurs."  The examiner made no findings as to the June 2011 VA X-ray study showing possible right calcaneal trauma.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).   When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board concludes that further foot examination is needed to adequately address the issues raised on appeal.  

Clinical documentation dated after July 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Because of the Veteran's contentions that he incurred recurrent right knee and left knee disabilities secondary to service-connected foot disabilities, the Board finds that the issues of entitlement to service connection for bilateral right knee disabilities are inextricably intertwined with issue of entitlement to service connection for a right foot disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are inextricably intertwined when a final decision on one issue cannot be made until a decision on the other issue has been made).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the right foot, right knee, and left knee after July 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran provided after July 2015.  

3.  Schedule the Veteran for a VA examination with a medical doctor to assist in determining the nature and etiology of any right foot disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all right foot disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any right foot disability had its onset during active service or is related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any right foot disability is due to or the result of the service-connected left foot disability?

(d)  Is it at least as likely as not (50 percent probability or greater) that any right foot disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected left foot disability?

(e)  Diagnose all disabilities found of either knee.  

(f)  Is it at least as likely as not (50 percent probability or greater) that any right or left knee disability had its onset during active service or is related to any incident of service?  

(g)  Is it at least as likely as not (50 percent probability or greater) that any right or left knee disability is due to or the result of the service-connected left foot disability?

(h)  Is it at least as likely as not (50 percent probability or greater) that any right or left knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected left foot disability?

4.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

